UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 26, 2010 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-26841 1-800-FLOWERS.COM, Inc. (Exact name of registrant as specified in its charter) DELAWARE 11-3117311 (State of (I.R.S. Employer incorporation) Identification No.) One Old Country Road, Carle Place, New York 11514 (Address of principal executive offices)(Zip code) (516) 237-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes(X)No ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes( )No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer( ) Accelerated filer þ Non-accelerated filer( ) Do not check if a smaller reporting company)Smaller reporting company  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes( )No (X) The number of shares outstanding of each of the Registrant’s classes of common stock: (Number of shares of Class A common stock outstanding as of January 31, 2010) (Number of shares of Class B common stock outstanding as of January 31, 2010) 1-800-FLOWERS.COM, Inc. TABLE OF CONTENTS INDEX Page Part I. FiFinancial Information Item 1. Consolidated Financial Statements: Consolidated Balance Sheets – December 26, 2010 (Unaudited) and June 27, 2010 Consolidated Statements ofOperations (Unaudited) – Three and Six Months Ended December 26, 2010 and December 27, 2009 Consolidated Statements of Cash Flows (Unaudited) –Six Months Ended December 26, 2010 and December 27, 2009 Notes to Consolidated Financial Statements (Unaudited) 1 2 3 4 Item 2. Item 3. Item 4. Management’s Discussion and Analysis of Financial Condition and Results of Operations Quantitative and Qualitative Disclosures About Market Risk Controls and Procedures 13 24 24 Part II. Other Information Item 1. Item 1A. Item 2. Item 3. Item 4. Item 5. Item 6. Signatures Legal Proceedings Risk Factors Unregistered Sales of Equity Securities and Use of Proceeds Defaults upon Senior Securities (Removed and Reserved) Other Information Exhibits 25 25 25 25 25 25 25 26 PART I. – FINANCIAL INFORMATION ITEM 1. – CONSOLIDATED FINANCIAL STATEMENTS 1-800-FLOWERS.COM,Inc. and Subsidiaries Consolidated Balance Sheets (in thousands, except share data) December 26, 2010 June 27, (unaudited) Assets Current assets: Cash and equivalents $ $ Receivables, net Inventories Deferred tax assets Prepaid and other Total current assets Property, plant and equipment, net Goodwill Other intangibles, net Deferred tax assets Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable and accrued expenses $ $ Current maturities of long-term debt and obligations under capital leases Total current liabilities Long-term debt and obligations capital leases Other liabilities Total liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $.01 par value, 10,000,000 shares authorized, none issued - - Class A common stock, $.01 par value, 200,000,000 shares authorized 32,649,798 and 32,492,266 shares issued at December 26, 2010 and June 27, 2010, respectively Class B common stock, $.01 par value, 200,000,000 shares authorized 42,138,465 shares issuedat December 26, 2010 and June 27, 2010 Additional paid-in capital Retained deficit ) ) Accumulated other comprehensive loss, net of tax ) ) Treasury stock, at cost – 5,520,307 and 5,465,046 Class A shares atDecember 26, 2010 and June 27, 2010, respectively and 5,280,000 Class B shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying Notes to Consolidated Financial Statements. 1 1-800-FLOWERS.COM,Inc. and Subsidiaries Consolidated Statements of Operations (in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended December 26, 2010 December 27, 2009 December 26, 2010 December 27, 2009 Net revenues $ Cost of revenues Gross profit Operating expenses: Marketing and sales Technology and development General and administrative Depreciation and amortization Total operating expenses Operating income Other income (expense): Interest income 10 11 39 25 Interest expense ) Other 2 13 3 15 Total other income (expense), net ) Income from continuing operations before income taxes Income tax expense from continuing operations Income from continuing operations Income from discontinued operations before income taxes - - Income tax expense from discontinued operations - - Income from discontinued operations - - Net income $ Basic and diluted net income per common share: From continuing operations $ From discontinued operations - - Net income per common share $ Weighted average shares used in the calculation of net income per common share Basic Diluted See accompanying Notes to Consolidated Financial Statements. 2 1-800-FLOWERS.COM,Inc. and Subsidiaries Consolidated Statements of Cash Flows (in thousands) (unaudited) Six Months Ended December 26, 2010 December 27, 2009 Operating activities: Net income $ $ Reconciliation of net income to net cash provided by operating activities: Operating activities of discontinued operations - Depreciation and amortization Amortization of deferred financing costs Deferred taxes Loss on disposal of assets - Bad debt expense Stock-based compensation Other non-cash items - Changes in operating items, excluding the effects of acquisitions: Receivables ) ) Inventories ) Prepaid and other ) ) Accounts payable and accrued expenses Other assets ) ) Other liabilities 52 12 Net cash provided by operating activities Investing activities: Capital expenditures ) ) Purchase of investment - ) Other, net 73 ) Investing activities of discontinued operations - ) Net cash used in investing activities ) ) Financing activities: Acquisition of treasury stock ) ) Proceeds from bank borrowings Repayment of notes payable and bank borrowings ) ) Debt issuance costs ) - Repayment of capital lease obligations ) ) Net cash used in financing activities ) ) Net change in cash and equivalents ) Cash and equivalents: Beginning of period End of period $ $ See accompanying Notes to Consolidated Financial Statements. 3 1-800-FLOWERS.COM, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 – Accounting Policies Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared by 1-800-FLOWERS.COM, Inc. and subsidiaries (the “Company”) in accordance with accounting principles generally accepted in the United States for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six months ended December 26, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending July 3, 2011. The balance sheet information at June 27, 2010 has been derived from the audited financial statements at that date, but doesn’t include all information or notes necessary for a complete presentation. Accordingly, the information in this Quarterly Report on Form 10-Q should be read in conjunction with the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 27, 2010. References in this Quarterly Report on Form 10-Q to “authoritative guidance” are to the Accounting Standards Codification issued by the Financial Accounting Standards Board (“FASB”) in June 2009. Use of Estimates The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Comprehensive Income (Loss) For the three and six months ended December 26, 2010 and December 27, 2009, the Company’s comprehensive income was as follows: Three Months Ended Six Months Ended December 26, December 27, December 26, December 27, (in thousands) Net income $ Change in fair value of cash flow hedge, net of tax 84 3 ) Comprehensive income $ Recent Accounting Pronouncements No new accounting pronouncement issued or effective during the fiscal year havehad orare expected to have a material impact on the Company’s financial position, results of operations or cash flows. 4 1-800-FLOWERS.COM, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (unaudited) Reclassifications Certain balances in the prior fiscal years have been reclassified to conform with the presentation in the current fiscal year. During the second quarter of fiscal 2010, the Company launched its 1-800-Baskets brand. Products within this business are now being managed within the Gourmet Food & Gift Baskets segment. Gift basket products, formerly included in the Consumer Floral reportable segment are now included in the Gourmet Food & Gift Baskets segment. These changes have been reflected in the Company’s segment reporting for all periods presented. Note 2 – Net Income Per Common Share The following table sets forth the computation of basic and diluted net income per common share from continuing operations: Three Months Ended Six Months Ended December 26, December 27, 2009 December 26, December 27, (in thousands, except per share data) Numerator: Income from continuing operations $ Denominator: Weighted average shares outstanding Effect of dilutive securities: Employee stock options (1) - 6 - 3 Employee restricted stock awards Adjusted weighted-average shares and assumed conversions Basic and diluted net income from continuing operations per common share $ Basic net income per common share is computed using the weighted average number of common shares outstanding during the period. Diluted net income per share is computed using the weighted-average number of common and dilutive common equivalent shares (consisting of employee stock options and unvested restricted stock awards) outstanding during the period. The effect of options to purchase 7.4 million and 7.1 million shares during the three and six months ended December 26, 2010 and 8.5 million and 8.4 million shares during the three and six months ended December 27, 2009, respectively, were excluded from the calculation of net income per share on a diluted basis as their effect is anti-dilutive. Note 3 – Stock-Based Compensation The Company has a Long Term Incentive and Share Award Plan, which is more fully described in Note 12 to the consolidated financial statements included in the Company’s 2010 Annual Report on Form 10-K, that provides for the grant to eligible employees, consultants and directors of stock options, share appreciation rights (SARs), restricted shares, restricted share units, performance shares, performance units, dividend equivalents, and other stock-based awards. 5 1-800-FLOWERS.COM, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (continued) (unaudited) The amounts of stock-based compensation expense recognized in the periods presented are as follows: Three Months Ended Six Months Ended December 26, 2010 December 27, 2009 December 26, 2010 December 27, 2009 (in thousands) Stock options $ Restricted stock awards Total Deferred income tax benefit Stock-based compensation expense, net $ Stock-based compensation is recorded within the following line items of operating expenses: Three Months Ended Six Months Ended December 26, 2010 December 27, 2009 December 26, 2010 December 27, 2009 (in thousands) Marketing and sales $ Technology and development General and administrative Total $ The weighted average fair value of stock options on the date of grant, and the assumptions used to estimate the fair value of the stock options using the Black-Scholes option valuation model granted during the respective periods were as follows: Three Months Ended Six Months Ended December 26, December 27, December 26, December 27, Weighted average fair value of options granted $
